IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JAMES ST. LOUIS,                        §
                                          §
        Defendant Below-                  §   No. 407, 2017
        Appellant,                        §
                                          §
        v.                                §   Court Below—Superior Court
                                          §   of the State of Delaware
  STATE OF DELAWARE,                      §
                                          §   Cr. ID 0009015005 (S)
        Plaintiff Below-                  §
        Appellee.                         §

                                  ORDER

      This 26th day of October 2017, it appears to the Court that the

appellant’s motion to proceed in forma pauperis in this appeal was denied by

Order dated October 5, 2017. The appellant was instructed to pay the required

fees by October 20, 2017 or else his appeal would be dismissed without further

notice. The appellant has failed to pay the required fees. Dismissal, therefore,

is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice